Citation Nr: 0919038	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  06-17 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to February 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In connection with his appeal, the Veteran testified at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge in January 2009, and accepted such hearing 
in lieu of an in-person hearing before the Board.  See 38 
C.F.R.           § 20.700(e) (2008).  A transcript of the 
hearing is associated with the claims file.


REMAND

There are additional treatment records that need to be 
obtained from the local VA Medical Center (VAMC) in Durham, 
North Carolina, as well as private records from Dr. Carlson.  
VA is required to make reasonable efforts to help the Veteran 
obtain these relevant records.  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159(c) (2008).

During the Veteran's January 2009 videoconference hearing, he 
testified that he had been receiving treatment from the VAMC 
in Durham for his PTSD, and that he been afforded a VA 
examination.  Additionally, the Veteran indicated that he had 
been receiving treatment from Dr. Carlson.  Of these VA and 
private records, the only report of record is a September 
2003 statement from Dr. Carlson.
As all of the above described records are potentially 
pertinent to the Veteran's 
claim on appeal, they should be obtained and associated with 
the other evidence in his claims file for consideration.  
See, e.g., Gregory v. Brown, 8 Vet. App. 563 (1996).

The Veteran also testified as to his stressor of experiencing 
enemy fire and seeing casualties while serving during a 6-day 
period in Vietnam.  He alleged that he sought treatment for a 
right wrist injury in late June, 1968, for which he was 
transferred from his company, Company M, to Company I to see 
the battalion medical officer.  He further alleges that while 
he was with Company I, on either July 2, 1968, or July 3, 
1968, he heard an alarm sometime during the evening and the 
company came under enemy fire.  The next day he met with the 
battalion medical officer and received an X-ray, and then he 
was transferred from Vietnam in early July 1968 back to the 
United States for repair of his wrist injury.

The Veteran's service treatment records indicate that he was 
seen for treatment for a right hand injury on June 30, 1968 
and the examiner recommended that the Veteran be seen by the 
"battalion surgeon." On July 2, 1968, the Veteran was 
referred to the battalion field medical officer.  A second 
July 2, 1968 entry indicates that the Veteran was seen by the 
field medical officer for his wrist injury.  An orthopedic 
consultation from the 3rd Battalion Base dated July 3, 1968, 
reveals a disposition of "out of country for repair." 

Service personnel records confirm that the Veteran 
participated in Operation Scotland II in the Quang Tri 
Province from June 28, 1968 to July 4, 1968 and that he was 
assigned to Company M of the 3rd Battalion.  A command 
chronology from the 3rd Battalion tracks the events of July 
2, 1968 and July 3, 1968, the dates the Veteran purported to 
have been with Company I during enemy fire.  The command 
chronology confirms that on July 2, 1968, at approximately 
11:00 p.m. a whistle was reported being blown and enemy 
movement began increasing.  Company I took the enemy under 
fire, resulting in 9 enemy killed.  Early morning July 3, 
1968, Company I continued to take the enemy under fire and 
the also received ten mortar rounds at around 2 a.m.  These 
report log continuing enemy fire throughout the early morning 
and the following day.  

Under the circumstances, the Board finds that a VA 
examination is warranted to determine whether the Veteran has 
PTSD due to a verified stressor.  In this regard, the Board 
has found the Veteran's report of his transfer to Company I 
for treatment of his wrist condition to be credible, and 
acknowledges that command histories from that time period 
indicate that Company I was under enemy fire.  However, it is 
for a medical professional to determine whether this event 
could serve as a stressor for PTSD under controlling law.  
While there is an opinion from Dr. Carlson linking the 
Veteran's PTSD to Vietnam combat, the Board notes that there 
is no VA examination of record confirming a diagnosis of PTSD 
and specifically linking it to the Veteran's claimed 
stressor.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the Veteran.  With the 
Veteran's assistance and, if necessary, 
authorization, the RO should obtain all 
outstanding records of his pertinent 
treatment.  This should include, but is 
not limited to, records of his treatment 
at the local VAMC in Durham and records 
of treatment from Dr.Carlson.

2.  The RO or the AMC should make 
arrangements for the Veteran to be 
afforded an examination by a psychiatrist 
or a psychologist to determine if he has 
PTSD due to his claimed stressor.  The 
claims folder must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.

A diagnosis of PTSD should be confirmed 
or ruled out.  If PTSD is diagnosed, the 
elements supporting the diagnosis, to 
include the specific stressor, must be 
identified.  If PTSD is not diagnosed, 
the examiner should explain why the 
Veteran does not meet the criteria for 
this diagnosis.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




